Order entered December 30, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00562-CR
                                    No. 05-13-00687-CR

                            JAMES ERIC HOOTEN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                   Trial Court Cause Nos. 366-80075-2012, 366-80086-08

                                          ORDER
       We GRANT appellant’s December 20, 2013 second motion for extension of time to file

appellant’s brief. Appellant’s brief tendered to the Clerk of the Court on December 20, 2013 is

DEEMED timely filed as of the date of this order.



                                                     /s/   LANA MYERS
                                                           JUSTICE